DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/19/2022, with respect to the obviousness rejections of Claims 1 and 17 have been fully considered and are persuasive.  The rejection of Claims 1 and 17 has been withdrawn. 
	More specifically, Applicant provides two independent reasonings for patentability of which the second reason is persuasive.
First, as in the interview conducted on 3/23/2022 and in the Remarks filed 4/19/2022 at Page 6, Applicant argues that Bosnyak US 2013/0344396 produces only nanotubes up to a range of 300 m2/g.  
	Applicant has supplemented the arguments with a Declaration by Dr. Bosnyak who is a named inventor of (US 2013/0344396) that the nanotubes produced using the teachings of (US 2013/0344396) would have a BET surface area much lower than that claimed in the instant application.  Dr. Bosnyak further states that in review of experimental records the nanotubes according to (US 2013/0344396) exhibit a BET surface area of 211.2 m2/g which the Office notes contrasts with the range of about 1000 m2/g to about 2000 m2/g as required by Claim 1 and of about 800 to about 2000 m2/g as required by Claim 17.  The Office has no fair reason to disbelieve Applicant’s Declaration.  Therefore, the argument is persuasive.
Applicant further argued at the top of Page 7 that Peigney cited as a secondary reference is purely theoretical with “calculated values”.  The Office agrees.  The Office further notes that Peigney only cites prior work having specific surface area (SSA) of up to 653 m2/g (see Page 512, Col 2, Para 2) and does not provide any teaching or suggestion that provides for a reasonable expectation of success in producing SSA in the ranges as presently claimed.
Applicant further argues at the top of Page 7 that Uejima pertains to forming “partially collapsed structures from nanotubes” having a “dumbbell shape” which is different than a “normal carbon nanotube having a circular tube-shaped structure.”  Applicant as further supplemented this argument in the declaration confirming that the claimed nanotubes “have a generally circular tube-shaped structure.”  While the Office acknowledges that the carbon nanotubes of the present invention may be distinguishable in shape from the “dumbbell shape” of Uejima, the argument is unpersuasive because, it is noted that the features upon which applicant relies (i.e., generally circular tube-shaped structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, with respect to shape, claims 1 and 17 merely recite that the composition comprises a plurality of high-surface area carbon nanotubes which are open ended and single-wall.  Claims 1 and 17 therefore encompass the composition comprising carbon nanotubes with high-surface area produced by partial collapsing of the single-wall nanotubes and the first reasoning with respect to Uejima is not fully persuasive.  The Office notes that if Applicant wishes to amend the claims to further distinguish the shape of the present invention’s CNTs from Uejima that care should be taken not to introduce new matter.

	Regarding the secondary reasoning, Applicant argues in the Remarks at the bottom of Page 7 that Bosnyak and the other references of record do not disclose “wherein the plurality of oxidized high-surface area carbon nanotubes have an interior surface oxidized species content which is less than the exterior surface oxidized content.”  Applicant argues that the Brozena reference relates to double-wall carbon nanotubes and Brozena teaches away stating that “outer wall selectivity was found essential in retaining the electrical conductivity of oso-DWNT thin films by efficient inner-tube pathways that are absent in functionalized SWNT films.”  This secondary argument is persuasive since the Office agrees that Brozena does not disclose or fairly suggest single wall carbon nanotubes with the claimed oxidized species content or a reason to selectively oxidizing outer walls of single walled carbon nanotubes.  The Office also agrees that Brozena obtains his results from the double walled nature of his carbon nanotubes and compares directly to single walled carbon nanotubes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14, 16 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of oxidized high-surface area carbon nanotubes" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 17, 19-20, 22-24 and 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest a composition comprising all of the cumulative limitations of Claim 17.  More specifically, the prior art of record do not teach a composition comprising a plurality of high-surface area, open ended carbon nanotubes with the claimed ranges of BET surface area “wherein the plurality of high-surface area nanotubes are single-wall nanotubes” and “wherein the oxidized high-surface area carbon nanotubes have an interior surface oxidized species content which is less than the exterior surface oxidized content” as required in Claim 17.
As stated above, Applicant’s arguments regarding the Brozena reference are persuasive.
After further search the following references were found to be relevant.
Bosnyak et al (US 2015/0238476) teaches multiwall carbon nanotubes comprising functionalization on the outer walls and non-functionalized inner walls (see [0048]).  Bosnyak does not teach a composition comprising discrete high-surface area single wall carbon nanotubes wherein the oxidized high-surface area carbon nanotubes have an interior surface oxidized species content which is less than the exterior surface oxidized content.
Bosnyak et al (US 2014/0275286) discloses a composition comprising a plurality of discrete, open-ended, and single-walled carbon nanotubes having oxidized species on the surface (see [0042-0043]).  Bosnyak does not teach a composition comprising discrete high-surface area single wall carbon nanotubes wherein the oxidized high-surface area carbon nanotubes have an interior surface oxidized species content which is less than the exterior surface oxidized content.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        7/23/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        7/27/2022